[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 13, 2006
                             No. 06-12133                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                  BIA Nos. A97-636-037 & A97-636-038

DIEGO ALEXANDER CAMPINO GIRALDO,
MAUREN DALILA CASTRO ALVAREZ,
MARIA JOSE CAMPINO CASTRO,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                          (November 13, 2006)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Colombian natives and citizens Diego Alexander Campino Giraldo

(“Campino”), his wife, Mauren Dalila Castro Alvarez, and their seven-year old

daughter, Maria Jose Campino Castro, seek review of the Board of Immigration

Appeals’ (“BIA”) decision affirming, without opinion, the Immigration Judge’s

(“IJ”) order finding them removable and denying their application for asylum,

withholding of removal, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(“CAT”).1 On appeal, Campino argues that the IJ erred in denying asylum and

withholding of removal because he demonstrated past persecution and a well-

founded fear of persecution based on his political opinion, imputed or otherwise.2

For the reasons set forth more fully below, we deny the petition.

       We review factual determinations using the substantial evidence test.

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). We will affirm

if the decision “is supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” Id. (citation and quotation marks omitted). We

review the record evidence in the light most favorable to the agency’s decision and


       1
        Campino’s wife and daughter are derivative beneficiaries of Campino’s claims for relief.
Accordingly, only Campino is mentioned in reference to these claims.
       2
          Because the BIA summarily affirmed the IJ without an opinion, we review the IJ’s decision.
See Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). Campino does not argue that
the IJ erred in denying relief under the CAT. Accordingly, he has abandoned the issue. Huang v.
U.S. Att’y Gen., 429 F.3d 1002, 1007 n.2 (11th Cir. 2005).
                                                2
draw all reasonable inferences in favor of that decision. Id. To conclude that the IJ

should be reversed, we “must find that the record not only supports that

conclusion, but compels it.” Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th

Cir. 2002) (citation and quotation marks omitted). “[T]he mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc), cert. denied, 544 U.S. 1035 (2005). To the extent the IJ’s

decision was based on a legal determination, review is de novo. Mohammed v.

Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001).

      The Attorney General or the Secretary of Homeland Security has discretion

to grant asylum if an alien meets the INA’s definition of a “refugee.” See 8 U.S.C.

§ 1158(b)(1)(A); INA § 208(b)(1)(A). A “refugee” is:

      any person who is outside any country of such person’s nationality
      . . . and who is unable or unwilling to return to, and is unable or
      unwilling to avail himself or herself of the protection of, that country
      because of persecution or a well-founded fear of persecution on
      account of race, religion, nationality, membership in a particular
      social group, or political opinion . . . .

8 U.S.C. § 1101(a)(42)(A); INA § 101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). In order to carry this burden, the alien must establish

(1) past persecution on account of a statutorily listed factor, or (2) a “well-founded

                                           3
fear” that the statutorily listed factor will cause future persecution. 8 C.F.R.

§ 208.13(a), (b); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31 (11th Cir.

2005). The applicant must present “specific, detailed facts showing a good reason

to fear that he or she will be singled out for persecution on account of” a protected

ground. Al Najjar, 257 F.3d at 1287 (citation and quotation marks omitted). The

persecution must be on account of Campino’s political opinion, whether actual or

imputed, and not the beliefs or opinions of his persecutors. See I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992) (holding

that persecution on account of political opinion is “persecution on account of the

victim’s political opinion, not the persecutor’s”); Sanchez v. U.S. Att’y Gen., 392

F.3d 434, 438 (11th Cir. 2004) (holding that the petitioner must establish past or

future persecution because of his actual or imputed political opinion). “It is not

enough to show that [he] was or will be persecuted or tortured due to [his] refusal

to cooperate . . . .” Sanchez, 392 F.3d at 438. “‘[A]n imputed political opinion,

whether correctly or incorrectly attributed,’ may constitute a ground for a

‘well-founded fear’ of political persecution within the meaning of the INA.” Al

Najjar, 257 F.3d at 1289 (citations omitted). “An asylum applicant may prevail on

a theory of ‘imputed political opinion’ if he shows that the ‘[p]ersecutor falsely

attribute[d] an opinion to [him], and then persecute[d] [him] because of that

mistaken belief about [his] views.’” Id. (citations and quotation marks omitted).
                                           4
      To establish eligibility for withholding of removal under the INA, the

applicant must show that his life or freedom would be threatened based on a

protected ground. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

“The burden of proof for withholding of removal, however, is ‘more likely than

not,’ and, thus, is ‘more stringent’ than the standard for asylum relief.” Id.

(citation omitted). An applicant who fails to establish eligibility for asylum on the

merits necessarily fails to establish eligibility for withholding of removal. Forgue,

401 F.3d at 1288 n.4.

      Campino, who was a cashier at a bank, applied for asylum and withholding

of removal, alleging that members of the Revolutionary Armed Forces of

Colombia (“FARC”) sought to obtain information about bank customers from him.

Campino testified regarding a series of threats and other incidents directed at

himself and his family by the FARC, beginning about four months after his wallet,

which contained a card certifying that he worked at the bank, was stolen.

Campino described the following events: On September 8, 2002, he received a

threatening letter from the FARC, signed by a Commander Padilla, requesting

confidential information about bank clients. The letter informed him that if he did

not cooperate things would go “very badly” for himself and his family. On

September 26, 2002, upon leaving the bank, Padilla confronted him, asked him if

he had decided to cooperate, and threatened to hurt his daughter if he refused. On
                                           5
October 25, 2002, as he was picking up his daughter from school, Padilla again

approached him, asked about his daughter, and again told Campino that, for the

good of his family, Campino had to “do the work,” which he understood meant to

give them the requested bank information. On November 5, 2002, he removed his

daughter from school because people unconnected to his family were asking

questions about his daughter. On December 27, 2002, he received a threatening

phone call. Finally, on January 9, 2003, as he was driving home from the bank,

Padilla began following him on a motorcycle and, as Padilla passed him, Padilla

fired two shots into the hood of his car. He received another threatening phone call

that night. Campino then took his family to his mother-in-law’s house, where he

stayed without incident until he left Colombia in April 2003.

      Among other reasons, the IJ denied asylum on the ground that Campino

failed to establish any nexus to any of the protected grounds because the FARC’s

only motivation was to obtain financial information about the bank’s clients. The

IJ further found that Campino did not submit adequate evidence from which he

could find that the FARC’s interest was on account of Campino’s imputed political

opinion. Because Campino did not establish asylum eligibility, the IJ found that

he, therefore, did not meet the higher standard for withholding of removal.

Campino contends that the denial of his claims was in error, arguing that his

refusal to provide the FARC with access to bank records imputed to him an anti-
                                          6
FARC political opinion, and that the FARC targeted him because of it.

      The IJ’s finding that Campino failed to establish persecution on account of a

protected ground is supported by substantial evidence. Campino’s testimony that

the FARC initially approached him about the bank records and threatened him if he

would not cooperate, as well as his belief that he was an enemy of the FARC

because he did not do what they wanted, provide substantial evidence in support of

the IJ’s finding that the FARC’s only motivation was to obtain financial

information about the bank’s clients. Persecution due to Campino’s refusal to

cooperate with the FARC is not persecution on account of a protected ground. See

Ruiz, 440 F.3d at 1258 (“[E]vidence that . . . is consistent with . . . the petitioner’s

failure to cooperate with guerillas . . . does not constitute evidence of persecution

based on a statutorily protected ground”); Sanchez, 392 F.3d at 438.

      Nor does the record compel the conclusion that the FARC believed that

Campino’s refusal to cooperate was politically based as no mention was made of

Campino being perceived as anti-FARC, and the only reason Campino gave for his

belief that he was an enemy of the FARC was his refusal to cooperate.

Accordingly, the IJ’s denial of asylum is supported by substantial evidence. As a

result, Campino also failed to establish eligibility for withholding of removal.

Forgue, 401 F.3d at 1288 n.4. In light of the foregoing, the petition for review is

      DENIED.
                                            7